Exhibit 99.1 AEGION REPORTS FIRST QUARTER 2$0.07 AS ADVERSE WEATHER AND PROJECT DELAYS PUSH ACTIVITY INTO THE REMAINDER OF 2013 The Company enters its primary earnings season with a favorable outlook of its end markets, and reaffirms full-year guidance for diluted earnings per share of $1.60 to $1.80 ● Operating results for the Energy and Mining and Commercial and Structural platforms as well as the North American Water and Wastewater segment were negatively impacted by these delays in the first quarter ● Strong operating performance from Corrpro and United Pipeline Systems in North America and the Middle East, as well as the expected recovery from the first quarter, support the previously stated full-year expectations for Energy and Mining ● Current backlog and an improved bid table form a solid foundation for North American Water and Wastewater in 2013 ● Despite a slow start for the Commercial and Structural platform, the outlook for top line growth at attractive margins in 2013 remains intact St. Louis, MO  April 24, 2013  Aegion Corporation (Nasdaq Global Select Market: AEGN) today reported first quarter 2013 net income of $2.7 million, or $0.07 per diluted share, compared to $7.3 million, or $0.18 per diluted share (non-GAAP 1 ), in the first quarter of 2012. J. Joseph Burgess, Aegions President and Chief Executive Officer, commented, The first quarter represents our smallest earnings period of the year because of the seasonally low activity for many of our businesses. This year we experienced an unexpected increase in project delays because of adverse weather in North America, and as a result of several contracts delayed at the request of our customers. We are confident in our ability to recover during the remainder of 2013 from this slow start to the year based on solid backlog already in hand and the robust bid table and prospects before us. Demand remains strong for our Energy and Mining pipeline protection technologies and services, supporting our previously stated targets for 2013. The CRTS/Wasit project is on schedule to begin this summer. Market conditions remain favorable for United Pipeline Systems and Corrpro in North America and the Middle East and Bayous pipe coating operations in Canada. The Tite Liner ® Morocco project, which has been a significant line item in the Energy and Mining backlog, is expected to also be completed this summer. Our guidance takes into account a recent delay in the release of one offshore coating project in the Gulf of Mexico for the Bayous operations from the second half of this year into 2014. 1 Reconciliation of all GAAP to Non-GAAP in this release begins on page 10. Consolidated First Quarter 2012: Excludes $0.6 million on a pre-tax basis for acquisition-related expenses Despite its slow start, our Commercial and Structural platform remains on track to achieve its stated goal of approximately 30 percent revenue growth, with operating margins in the mid-teens, reflecting additional investments to grow our end markets. Because projects delayed in the quarter will be completed later this year, along with future prospects, our growth objectives for this platform remain attainable, while our second half of the year will necessarily be stronger than the first half. Our backlog in Asia remains very strong, and we are seeing an increase in recent proposal activity for the North American market. Actions taken in the Water and Wastewater platform have positioned it to continue to improve profitability in 2013. The North American segment currently has the backlog and bid table opportunities to achieve its goal of mid- to high-single-digit top line growth and operating margins in the high-single-digits, Mr. Burgess noted. North America Water and Wastewater achieved very strong acquisitions in March as we won several large contracts, currently awaiting final approvals. The Asia-Pacific region continues to implement its recovery plan to return to profitability in 2013. The last legacy project in Singapore is in the final phase of completion. Our large projects in the Queensland area of Australia are scheduled to begin in the second quarter, and the execution of current projects in Malaysia continues to proceed according to expectations. The European market has been stable so far in 2013, with modest improvement in several countries, and we are on target to achieve our previously stated targets for the year. The results in the first quarter do not change our outlook and guidance previously stated for 2013, while we know that our schedule is more compressed due to the slow start to the year. Our busy season is upon us, and we believe our position remains strong across all three platforms. Consolidated Highlights First Quarter 2013 versus First Quarter 2012 Revenues increased slightly by $1.1 million primarily due to 4.4 percent growth in our North American Water and Wastewater platform, partially offset by slight decreases in our remaining three segments. Our North American Water and Wastewater operation increased revenues primarily due to a large diameter project during the quarter. Additionally, during 2013, we recorded $3.0 million in revenues from our April 2012 acquisition of Fyfe Asia. Our Energy and Mining segment declined by $0.7 million, or 0.6 percent, due to a slower rate of production on our large Morocco project and project delays and lower revenues in our robotic coating operations. Gross profit decreased 10.7 percent, or $5.6 million, to $47.1 million due to project delays in our Energy and Mining and Commercial and Structural segments. Within Energy and Mining, our coating operations declined $1.4 million, or 41.1 percent, due to fewer high margin coating projects at our facilities in New Iberia but, more importantly, severe performance issues on several welding projects. Gross profit in our Commercial and Structural segment decreased $2.9 million, or 38.1 percent, due to the extensive customer driven project delays and weather impacts coupled with a lower margin mix in North America. Our Water and Wastewater operation improved during the quarter due to better performance internationally and stability in our North American operations. Our North American Water and Wastewater operation experienced significant weather delays in Canada and the Midwest region of the United States during the first quarter of 2013, impacting both revenue and margins. Partially offsetting these impacts was improved performance on projects in the Eastern United States coupled with the large diameter project work in Texas. 2 Operating expenses increased $0.6 million, or 1.4 percent, due principally to increases in our global Water and Wastewater operations as well as inclusion of $1.0 million of operating expenses related to Fyfe Asia. The slight increase in operating expenses in our North American Water and Wastewater and our International Water and Wastewater operations was due to increased project management investments. Expenses decreased slightly in our Energy and Mining segment due to improved cost efficiencies within our cathodic protection operations, partially offset by higher expenses associated with the international expansion of our industrial lining operations. On a non-GAAP basis, operating income decreased 54.0 percent to $5.3 million due to the reasons discussed above. Operating income declined in all segments except International Water and Wastewater. Our North American Water and Wastewater operating income declined 11.1 percent to $3.7 million. Energy and Mining and Commercial and Structural operating income/ (loss) decreased $3.5 million to $3.9 million and $3.1 million to $(1.2) million, respectively. These decreases were partially offset by a $0.9 million decrease in operating losses in our International Water and Wastewater segment. Cash Flow For the first quarter of 2013, net cash flow from operations was $3.6 million, or 107.6% of net income, compared to $19.2 million in first quarter of 2012. The decrease in operating cash flow from 2012 to 2013 of $15.6 million was primarily related to lower earnings of $3.8 million, coupled with increased payments to vendors and previously accrued expenses of $12.9 million during the first quarter of 2013. This increase primarily stemmed from significantly higher revenue volume in the fourth quarter of 2012, as compared to the first quarter of 2013. Partially offsetting this was improved DSOs, which led to a $5.0 million increase in the cash provided by accounts receivable. Net cash flow used in investing activities was $4.5 million compared to $11.5 million in 2012. The largest variance in investing activities was due to lower capital expenditures related to our funding for a new insulation coating plant in partnership with Wasco Energy at our facility in New Iberia, Louisiana and expansion of our Canadian coating operation, which investments were substantially higher in the first quarter of 2012. 3 Cash flows from financing activities used $8.8 million during the first quarter of 2013 compared to $18.7 million in the prior year quarter. During the first quarter of 2012, we borrowed $26.0 million on the line of credit under our Credit Facility in order to fund the purchase of Fyfe Asia on April 5, 2012 and for working capital and joint venture investments. In the first quarter of 2013, we used $4.6 million to repurchase 200,038 shares of our common stock through open market purchases and in connection with our equity compensation programs. Net cash flow for the first quarter of 2013 was an outflow of $14.7 million. Consolidated Backlog AEGION CORPORATION AND SUBSIDIARIES CONTRACT BACKLOG (Unaudited in millions) March 31, December 31, March 31, Energy and Mining $ $ $ North American Water and Wastewater International Water and Wastewater Commercial and Structural Total $ $ $ March 31, 2013 and December 31, 2012 include backlog from our April 2012 acquisition of Fyfe Asia. Our January 2012 acquisition of Fyfe LA is included for all periods. Our Energy and Mining segment contract backlog at March 31, 2013 was $207.7 million, which represented a $36.1 million, or 14.8 percent, decrease compared to December 31, 2012 and a $47.5 million, or 18.6 percent, decrease compared to March 31, 2012. Backlog for our industrial linings operations declined sequentially and on a year-over-year basis primarily from the comparison to the project in Morocco, which represented 60 percent of the backlog in March 2012, but only 12 percent of backlog as of March 31, 2013. Market conditions remain favorable across all markets for the industrial linings operations and margins in backlog are improving. Our cathodic protection operations also had a strong first quarter for revenues, an indicator of favorable market conditions, driving down backlog modestly. Our coating operation is experiencing a temporary lull in the timing of offshore projects for the Gulf of Mexico resulting in a decline in backlog since December 2012. As a result, nearly all of their prospects for future backlog are slated for 2014, including their largest project originally expected for the second half of this year. Contract backlog in our North American Water and Wastewater segment at March 31, 2013 represented a $12.8 million, or 6.9 percent, decrease from backlog at December 31, 2012. However, contract backlog increased by $39.7 million, or 30.0 percent, compared to March 31, 2012. Our backlog levels declined in the quarter compared to year-end 2012 due to stronger revenue generation in March, specifically the large diameter project in Texas. Market activity remains strong and our bidding performance has continued to be at normal levels. We expect growth in backlog over the coming quarters due to recent large project wins, which are in apparent low bid stage at this point in time. 4 Contract backlog in our International Water and Wastewater segment was $49.4 million at March 31, 2013. This represented a decrease of $7.2 million, or 12.7 percent, compared to December 31, 2012 and a decrease of $2.6 million, or 5.0 percent, compared to March 31, 2012. These decreases were primarily due to lower backlog levels in Australia, while we anticipate significant projects to bid in the coming quarters. Partially offsetting these declines were improved backlog levels in several countries in Europe due to modestly improving market activity. Contract backlog in our Commercial and Structural segment was $49.4 million at March 31, 2013. This represented a decrease of $1.4 million, or 2.8 percent, compared to December 31, 2012, but an increase of $30.1 million, or 156.0 percent, compared to March 31, 2012. Compared to December 31, 2012, backlog decreased primarily due to a slower quarter of work/bid releases in Asia. The increase compared to March 31, 2012 was due to the inclusion of Fyfe Asias $34.8 million of backlog, which includes significant pipeline projects acquired in the second half of 2012 in Hong Kong, that was not included as of March 31, 2012 (Fyfe Asia acquired in April, 2012). Segment Reporting Energy and Mining Quarters Ended March 31, Increase (Decrease) $ % Revenues $ 114,366 $ 115,038 $ ) )% Gross profit 23,188 26,899 ) ) Gross profit margin 20.3 % 23.4 % n/a )bp Operating expenses 19,274 19,459 ) ) Operating income 3,914 7,440 ) ) Operating margin 3.4 % % n/a (310 ) bp First Quarter 2013 versus First Quarter 2012 Energy and Mining operating income decreased $3.5 million to $3.9 million, due principally to poorer performance from our coatings and robotics operations and project timing issues during the quarter. Our industrial linings operations experienced production softness on the Morocco project due to a slowdown by the pipeline contractor, coupled with certain pipe connection complications, which is being resolved. Our robotics operations had two significant South American projects slip to the second and third quarters. Our Canadian coating operations experienced slowness during the first quarter of 2013 related to timing of maintenance needs from customers in the oil sands and we anticipate improved performances in the second half of 2013. Additionally, we experienced cost overruns on certain welding operations projects, which significantly impacted gross margins. Our cathodic protection business delivered strong profit improvements on 6.5 percent revenue growth due to both the US and Canadian operations having strong workable backlog to of period $ 118,957 $ 130,450 13
